UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4736


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

ORNIS LEGER,

                       Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:12-cr-00206-MOC-DSC-4)


Submitted:   October 16, 2014             Decided:   October 20, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter C. Anderson, BEVERIDGE & DIAMOND, P.C., Charlotte, North
Carolina, for Appellant. Anne M. Tompkins, United States
Attorney, William M. Miller, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ornis Leger appeals from the criminal judgment imposed

after a jury found him guilty of conspiracy to possess with

intent to distribute more than 100 kilograms of marijuana and

possession with intent to distribute marijuana.                       Leger contends

that there was insufficient evidence to convict him of the two

counts.     He     also    alleges     that     the     district    court    erred   in

denying    him     the    benefit    of    the       safety   valve    provision     at

sentencing.      Finding no error, we affirm.

            A    jury     verdict    must       by    sustained    when     “there   is

substantial evidence in the record, when viewed in the light

most favorable to the government, to support the conviction.”

United    States    v.    Jaensch,     665 F.3d 83,   93   (4th    Cir.   2011)

(internal quotation marks omitted).                     “Substantial evidence is

evidence    that    a     reasonable      finder       of   fact   could    accept   as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”                    Id. (alteration and internal

quotation marks omitted).            Our review of the record persuades us

that substantial evidence supports Leger’s convictions.

            Leger next contends that the district court improperly

denied him the benefit of the safety valve, which permits a

sentence   pursuant       to   the   Sentencing         Guidelines    range    without

regard to any statutory minimum sentence.                     To benefit from the

safety valve, the defendant bears the burden of showing that he

                                            2
meets the five requirements set forth in 18 U.S.C. § 3553(f)

(2012) and U.S. Sentencing Guidelines Manual § 5C1.2(a) (2012).

United States v. Henry, 673 F.3d 285, 292-95 (4th Cir. 2012).

We     review       the      district         court’s        determination            concerning

eligibility for safety valve relief for clear error.                                      Id. at

292.

               It    is     undisputed         that       Leger    met        the    first     four

requirements.            The issue before us is whether he also met the

fifth requirement of truthful and complete disclosure.                                       See 18

U.S.C.     §    3553(f)(5),           USSG    §    5C1.2(a)(5).               To    satisfy    this

requirement,          the       defendant          must     truthfully             disclose     all

information         he    has    “about      the       offense    of    conviction       and    any

other      crimes        that        constitute         relevant        conduct.”            United

States v. Aidoo, 670 F.3d 600, 610 (4th Cir.), cert. denied, 133
S. Ct. 627 (2012).

               We conclude that the district court did not clearly

err in denying Leger the benefit of the safety valve.                                        Leger,

who claimed that he thought he was unloading furniture and not

marijuana, was found not to be credible by the jury and the

sentencing          judge.            He     was       stopped     by        DEA    agents     with

approximately 750 pounds of marijuana in his van after assisting

in   the    unloading           of    the    shipment       with       his    co-conspirators.

Although Leger consistently stated that he thought the shipment

was to be furniture; consistency is not the sole indicator of

                                                   3
truthful   disclosure.      Leger   therefore   failed   to   satisfy   the

requirement    that   the     defendant    truthfully     disclose      all

information he has about the offense and relevant conduct.              See

USSG § 5C1.2(a)(5); Aidoo, 670 F.3d at 610.

           We therefore affirm. We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                 AFFIRMED




                                    4